STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1091
VERSUS

JERROL LOUIS DECEMBER 1, 2022
In Re: Jerrol Louis, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 02-99-0208.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The records of the East Baton Rouge
Parish Clerk of Court’s Office reflect that the district court
acted on relator’s application for postconviction relief on
August 26, 2022.

VGW

COURT OF APPEAL, FIRST CIRCUIT

asx)

DEPUTY CLERK OF COURT
FOR THE COURT